978 F.2d 1254
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tony Lee EPPS, Petitioner-Appellant,v.STATE of North Carolina;  Lacy Thornburg, Attorney General;Harry Allsbrook, Superintendent of Unit;  Mr.Hill, Respondents-Appellees.
No. 92-6373.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 9, 1992Decided:  October 19, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-92-43-HC-H)
Tony Lee Epps, Appellant Pro Se.
Clarence Joe DelForge, III, office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
Dismissed.
Before WILKINS and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Tony Lee Epps seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we deny leave to proceed in forma pauperis, deny a certificate of probable cause to appeal, and dismiss the appeal on the reasoning of the district court.  Epps v. North Carolina, No. CA-92-43-HC-H (E.D.N.C. Mar. 26, 1992).  We deny Epps's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We have reviewed de novo the ineffective assistance of counsel claims dismissed by the district court as procedurally barred.  They are without merit